Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
This is a CORRECTED NOTICE OF ALLOWABILITY to correct a claim dependency and acknowledge the acceptance of the Drawings filed on 08/28/2019. Mr. William Wei Zhang and the Examiner engaged in an Applicant-Initiated Interview on 10/20/2021.
The Drawings filed on 08/28/2019 have been accepted.
After the examiner’s amendment below, all rejections and objections are hereby withdrawn.

II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. William Wei Zhang.
The application has been amended as follows:
In claim 1, at line 1, remove [in need thereof]
In claim 2, at line 2, remove [in need thereof]
In claims 1 and 2, before the end period ADD --- ; wherein the subject does not suffer from eczema, dermatitis, inflammatory dermatosis, pemphigus or psoriasis---.
REPLACE “of claim 89” with --- of claim 80---.

II.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method of increasing skin pigmentation or the appearance of skin pigmentation in the subjects as claimed has not been performed by the prior art. The prior art where some of the compounds have been described never suggested or taught that the claimed compounds would be able to increase skin pigmentation. Therefore, there is no suggestion or motivation in the prior art of record to apply the instantly claimed compounds for increasing skin pigmentation or the appearance of skin pigmentation as claimed. Claims 1-2, 31, 60, 62, 64, 68-69, 71, 73-74, 76-80 and 162-176 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
III.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626